DETAILED ACTION
This is in response to applicant’s amendment/response filed on 6/17/2022, which has been entered and made of record. Claim(s) 1-3, 6-8, 21-24, 26-34 are pending in the application. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Michael Walters on July 8, 2022.
The application has been amended as follows: 
(Currently Amended) A computer-implemented method, the method comprising:
obtaining, by a computing system comprising one or more processors, a query from a user;
obtaining, by the computing system, an image of a scene captured by a camera of a computing device, wherein the scene comprises a plurality of objects
generating, by an artificial intelligence system and based on the query and the image of the scene captured by the camera, an attention output that describes at least one region of the scene that includes a subject of a processing operation performed by the artificial intelligence system, wherein the artificial intelligence system comprises one or more machine-learned models, wherein the attention output indicates that the subject is responsive to the query, wherein the subject comprises an object of the plurality of objects selected based on the query; and
in response to generating the attention output[[,]]: 
adjusting, by the computing system, a direction of emission of a light-emitting device relative to the computing device such that the light-emitting device emits light onto or adjacent the at least one region of the scene that includes the subject of the processing operation performed by the artificial intelligence system; and 
provide a plurality of focus indicators for display, wherein the plurality of focus indicators indicate outer bounds of the subject, and wherein the plurality of focus indicators comprise a plurality of emitted laser beams

Allowable Subject Matter
Claims 1-3, 6-8, 21-24, 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
References of record, taken alone or in combination, fail to teach or fairly suggest the computer system called for in present independent claim 1, particularly, among other elements of the system, “in response to generating the attention output: adjust the direction of emission of the light-emitting device relative to the computing device such that the light-emitting device emits light onto or adjacent the at least one region of the scene that includes the subject of the processing operation performed by the artificial intelligence system; and provide a plurality of focus indicators for display, wherein the plurality of focus indicators indicate outer bounds of the subject, and wherein the plurality of focus indicators comprise a plurality of emitted laser beams.
Regarding claim 23, 29, they recite similar limitations as claim 1, thus are allowed under similar rational.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            7/13/2022